DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 08/04/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2018/0306972) in view of Van Winkle (US 2018/0003351).
Regarding claim 1, Conrad discloses a lighting apparatus (100, see Figs. 1-4, 51, and 52, Para. 0323), comprising: a light source module (cartridge 116, see Figs. 1-2, 51, and 52, Para. 0323) comprising a plurality of LED modules (a plurality of LEDs 164, see Figs. 3, 51, and 52, Para. 0338); a light passing cover (diffuser 136, see Figs. 2 and 4, Para. 0334), for allowing a light (e.g. 120, Para. 0326) of the light source  Conrad further discloses the first end module (first end 224 that includes an electrical wire 214, see Fig. 1, Para. 0344) and the second end module (opposite end 224) have different structures (see Fig.1). Conrad further discloses the first end module is removable to be replaced with another first end module with different parameters (e.g. the Cartridge 116 with 5 LEDs in the first end module can be removed and replacement by a new cartridge that includes 3 LEDs as shown in Figs. 47, 48, 51, and 52, Para. 0380, 0388, 0389, and 0390).
However, Conrad is silent with respect to the first end module has a pluggable structure corresponding to the second end module.
Van Winkle teaches an elongated linkable lighting fixture (1, see Figs. 6 and 7, para. 0052) that includes fist end and second end (i.e. end cap assemblies 7, see Figs. 6 and 7), wherein the first end (e.g. the end cap with linking connector 53, see Fig. 7, Para. 0062) has a pluggable structure corresponding to the second end module (see Figs. 7 and 7A, Para. 0062).
Van Winkle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conrad by forming the first end module to have a pluggable structure corresponding to the second end module as suggested by Van Winkle, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to make this modification so that a pair of end caps is located at opposite ends of the light fixture to plug each end, and a wire penetrates the cap and is potted or sealed so as to make the light waterproof (see Van Winkle, Para. 0016). 

Regarding claim 2, Conrad further discloses the light source (cartridge 116, see Figs. 1-2, 51, and 52, Para. 0323) are located at the first end module for emitting light to a light guide (108) disposed on the base plate (see Figs. 1-2, 51, and 52, Para. 0323, 0337).

Regarding claim 4, Conrad further discloses the lighting apparatus (100) is installed in a closet (804, see Fig. 187, Para. 0519). 
Regarding the claim limitation “for connecting a socket getting an electricity supply”.
Conrad so that it can be connected to a socket for getting an electricity supply, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claim 7, Conrad further discloses the first end module (end member 224, see Figs. 2, 9, 21, Para. 0339 and 0347) has at least one slot (housing recess 140, see Figs. 4, 5, 13B, and 21, Para 0339, 0364) for plugging in at least one function module (e.g. driving cam 280, controller 632, Para. 0362 and 0364).

Regarding claim 8, the teachings of Conrad have been discussed above. 
However, Conrad is silent with respect to multiple function modules are plugged and interact together with a driver in the first end module.
Van Winkle further teaches the LED light engine (3) includes a driver (77, see Figs. 2, 9, 20, Para. 0058, 0061, 0069) electrically connected to the LED module and used to provide electrical power in the correct form to LED light engine (3, see Para. 0058).
Therefore, in view of Van Winkle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conrad by including a driver in the first end module in order to provide electrical power in the 

Regarding claim 9, Conrad further discloses multiple second ends are connected to another second end modules of another multiple lighting apparatuses (Figs. 51-52, Para. 0391). 
However, Conrad is silent with respect to a first end of a forking connector is connected to the first end module and multiple second ends are connected to another second end modules of another multiple lighting apparatuses.
Van Winkle further teaches the first end (7) of a forking connector (e.g. linking connector 53, see Figs. 7 and 11, Para. 0062) is connected to the first end module.
Therefore, in view of Van Winkle, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conrad by forming the first end module to have a forking connector as suggested by Van Winkle, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to make this modification so that a pair of end caps is located at opposite ends of the light fixture to plug each end, and a  Van Winkle, Para. 0016). 

Regarding claim 10, Conrad further discloses the first end module has a manual switch (e.g. 630, see Figs. 153A and 153B) for selecting a parameter set optimized for an object category, multiple object categories are selectable on the manual switch (see Para. 0073, 0086, 0125, 0488).

Regarding claim 11, Conrad further discloses comprising a function module with a third end module and a fourth end module, the third end module having the same structure as the first end module, the fourth end module having the same structure as the second end module, the fourth end module is connected to the first end module (see Fig. 52, Para. 0391 and 0392).

Regarding claim 12, Conrad further discloses a battery module (energy storage member e.g. 460, see Figs. 153A and 153B, Para. 0344, 0433, and 0435) for supplying power to the light source module.
However, Conrad is silent with respect to the battery module (energy storage member e.g. 460) is in first end module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lighting apparatus (100) of Conrad so first end module includes the battery module in order to provide the electric energy in case of power outage, since it has been held that rearranging parts of a prior art 

Regarding claim 13, Conrad further discloses multiple lighting apparatuses are connected in series forming a frame (see Figs. 51, 52, 112, Para. 0391).

Regarding claim 17, Conrad further discloses a control message of the lighting apparatus is transmitted to another lighting apparatus (e.g. the power supply 688 may receive control signals by wire or wirelessly (e.g. over Bluetooth or by infrared) from a control device such as a smartphone, a remote control, or a wall mounted control panel to vary the illumination intensity or color of the LED light sources 100 individually or as a group, see Figs. 152, 153A, and 153B, Para. 0506).

Regarding claim 18, Conrad further discloses multiple lighting apparatuses (100) connected in series are synchronized to work together to emit a collaborative light effect (see Figs. 51-52, Para. 0388 and 0391).

Regarding claim 19, Conrad further discloses in some embodiments (e.g. frame 500, Figs. 153A, 153B, and 154) includes a manual switch (e.g. User input 636, see Fig. 154, Para. 0492) for setting a parameter of the light source module (see Para. 0086, 0486, 0489, 0492).
Conrad discloses all the limitations of the claims. However, Conrad is silent with respect to for the manual switch in the first end module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conrad by rearranging the switch to be included in the first end module for providing manually operable switch operatively connected to the power supply, since it has been held that rearranging parts of a prior art structure involves only routing skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2018/0306972) in view of Van Winkle (US 2018/0003351) and further in view of Chen (US 6,632,001).
Regarding claim 5, Conrad further discloses a door sensor (672 e.g. push switch, optical encoder, infrared movement sensor, light sensor, etc., see Para. 0500, 0501, Figs. 156, 159 and 160) of a shelf triggers a driver circuit in the first end module to turn on the light source module when an associated door is open (i.e. detects when door 668 is moved to the open position, and in response activates LED light source 100, see Para. 0500). Conrad disclosed all the limitations except for the sensor triggered by the closet door. 
Chen a closet hanging rod structure (see Figs. 6 and 7) with an illumination function including a sensor (70, see Fig. 7) is installed inside the closet (60), wherein when the closet (60) is opened, the voltage-regulating device (20) can be activated to 
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conrad by including a sensor in the closet that detects when door is moved to the open position, and in response activates LED light source to effectively save energy as suggested by Chen. One would have been motivated to make this combination to reduce the electric cost.

Regarding claim 14, Conrad further discloses a length of the LED light source (100) can be adjusted including two light guides (108) and two cartridges (116, see Figs. 50-53). 
However, Conrad does not explicitly disclose the base plate is adjustable.
Chen further discloses the hanging rod (50) having illumination function includes two adjustment units (40, see Figs. 2-4) so that the heights of the adjustment units (40) can be adjusted (see Col. 3; lines 20-30).
Therefore, in view of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conrad by forming the length of base plate to be adjustable correspond to the length of the light guide in order to provide a desired illumination needs, since it has been held by the courts that combining prior art elements according to known methods to yield KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, adjusting the length of the base plate for a total length of the light source to be a predetermined amount or a standard length would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2018/0306972) in view of Van Winkle (US 2018/0003351) and further in view of Sadwick (US 2018/0112837).
Regarding claim 15, the teachings of Conrad have been discussed above.
However, Conrad fails to disclose or fairly suggest having a pose sensor for detecting a pose to place the lighting apparatus and a driver of the lighting apparatus controls the light source module to emit different lights when the lighting apparatus is placed horizontally and when the lighting apparatus is placed vertically.
Sadwick teaches a lighting system that includes an intelligent and interactive light source to be used for treatments/applications/needs by output lighting at one or more locations within a room, house; wherein the lighting can be coordinated with one or more sensors or detectors for detecting orientation, vertical or horizontal sensing, etc. in order to set the color temperature, duration and intensity of treatment, etc.(see Para. 
Therefore, in view of Sadwick, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conrad by including a position sensor in order to control and set the color temperature of the lighting device, since it has been held by the courts that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, one of ordinary skill in the art would have been motivated to include pose sensor for detecting a pose of the lighting device and to provide appropriate color and intensity illumination as desired.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2018/0306972) in view of Van Winkle (US 2018/0003351) and further in view of Ward (US 6,866,396).
Regarding claim 16, the teachings of Conrad have been discussed above. 
However, Conrad is silent with respect to a rotation structure attached to the base plate for adjusting an output light direction of the light source module.
Ward teaches an illuminated garment holder (10, see Fig. 1) that includes an integrated light fixture (22) and a pair of support members (12), (14), which have opposed ends (16), (18), respectively; wherein the light fixture (22) is rotatably mounted on one or more support arms so it can be rotated to any of the number of positions and 
Therefore, in view of Ward, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conrad by including a rotation structure attached to the base plate for rotating the lighting apparatus any of the number of positions, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). One would have been motivated to make this combination in order to direct the light output in a desired manner.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 2018/0306972) in view of Van Winkle (US 2018/0003351) and further in view of Eckel et al. (US 2011/0309746).
Regarding claim 20, Conrad further discloses the first end module has a slot (e.g. 140). 
However, Conrad is silent with respect to the slot is for inserting a memory card, the memory card stores parameters for controlling the light source module.
Eckel et al. teaches a memory for storing program data and executing it (see Fig. 3B, Para. 0080, 0147).
Therefore, in view of Eckel et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conrad Eckel et al. One of ordinary skill in the art would have been motivated to make this modification for carrying out a variety of functions under the control of one or more microprocessors or other control devices (see Para. 0147).

Response to Arguments
Applicant's arguments filed 08/04/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments that “CONRAD disclosing a replaceable cartridge, which is not a first end module that is further connected to a second end module of another light device” the applicant is respectfully reminded that, while it might be evident, by comparing the patented structure of CONRAD with the instant specification and drawings, that applicant’s invention is different from the Prior Art made of record, that is not the test for patentability. Rather, it is the language of the claims what defines the meets and bounds of the instant invention. In this case, the language of the claim doesn’t explicitly define what the first end module include or exclude. CONRAD teaches replacing one first end module with another one in order to provide different illumination pattern.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/TSION TUMEBO/
Primary Examiner, Art Unit 2875